 MANHATTAN CONSTRUCTION Co.501Manhattan Construction CompanyandInternationalUnion of Operating Engineers,Local714, AFL-CIO, Petitioner.Case 16-RC-9054May 15, 1990DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in anelection held on July 27, 1988, and thehearing officer's report recommending dispositionof them. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows four votes for and one vote against the Peti-tioner,with four challenged ballots. The chal-lenged ballots are sufficient to affect the results ofthe election.The Board has reviewed the record in light ofthe exceptions and brief, and has adopted the hear-ing officer's findings and recommendations to theextent consistent with this decision and finds that acertification of representative should be issued.The hearing officer found that employees TomVissor, Larry Pepper, J. C. Williams, and ThomasGoodjoint were included in the unit' because theymet the eligibility requirements set out inDanielConstruction Co.,133 NLRB 264 (1961).2The Petitioner excepted to the hearing officer'srecommendations, contending, that none of the fourhad performed sufficient 'unit- work to satisfy theDaniel Constructioneligibilityrequirements.ThePetitioner further contended that even ifDanielConstructionrequirements were met, Vissor, a fieldengineer, and Pepper, a general labor foreman,should still be found ineligible to vote under therule ofEasternRock Products,3because both ofthem were performing exclusively nonunit workfor the Employer on the eligibility ' date. In arguingthat the two wereexclusivelynonunit employees onthatdate,notwithstanding their performance ofsome unit work in the past, the Petitioner relied onthe principles ofBerea Publishing Co.,4which de-iThe unit included all construction equipment operating engineers inDallas County,excluding all other employees,office clerical employees,guards,and supervisors as defined in the Act.2 The parties stipulated toa Daniel Constructionformula for determin-ing eligibility to vote. That formula includes, in addition to the employ-ees employed in the unit during the payroll eligibility period,"all em-ployees in the unit who have been'employed for a total of 30 days ormore within the period of 12 months,or 'who have had some employ-ment in that period and who have been employed 45 or more days withinthe period of 24 months, immediately preceding the eligibility date "3 239 NLRB 892 (1978)4 140 NLRB 516 (1963)fines "dual function" employees, who may be in-cluded in a unit even if they are performing somenonunit work. We find merit in the Petitioner's ar-guments underEastern RockandBerea Publishingregarding Vissor and Pepper.5Applicable PrinciplesInEasternRockthe Board faced the questionwhether two employees who had performed suffi-cient unit work in the past to meet theDaniel Con-structionformula were eligible to vote, even thoughon the eligibility date they were employed in exclu-sively nonunit work. The Board held that the em-ployees were ineligible, explaining that theDanielConstructionformula, devised to take account ofthe intermittent nature of employment in, the con-struction industry, applied only to "admitted unitemployees not working for the employer on theeligibility date."6The formula was not intended,the Board observed, to extend voter eligibility toemployees working for the employer on the eligi-bilitydatebut performing exclusively nonunitwork7 merelybecausethey had performed suffi-cient hours of unit work in the past to satisfy thenumerical standards of the formula.InBerea Publishing,the Board held that, in de-termining whether employees who spend only partof their working hours performing unit work fortheir employer should be included in that unit itwould apply the same standards as those applied topart-time employees. In each case, an employeewho is "regularly employed for sufficient periodsstantial interest in the unit's wages, hours, and con-ditions of employment"8 should be included in theunit.9For the reasons stated below, we agree with thePetitioner that, under the principles ofEasternRockandBerea Publishing,the evidence of pastperformance of unit work by Vissor and Pepperdoes not make them eligible to vote.5 Because sustaining the challenges to the ballots of Vissor and Peppermakes the ballots of Williams and Goodjomt no longer determinative, wedo not reach any of the Petitioner's arguments regarding them, nor dowe find it necessary to decide whether the hearing officer erred in deny-ing the Petitioner's motion to reopen the record,to admit into evidence amap of the Dallas/Fort Worth Airport.Although the Petitioner cites testimony concerning alleged supervisoryduties of Larry Pepper and refers to him at least once as a "general laborforeman/supervisor,"itdoes not expressly argue that he should be ex-cluded from the unit as a supervisor under Sec. 2(11) of the Act. In anyevent, we find it unnecessary to decide whether Pepper is a supervisorunder the Act.6 Eastern Rock,supra at 8927 Ibid.3 Id. at 518-5199Member Cracraft would also apply the normal. community-of-interesttest in determining whether a dual function employee should be includedin the unit SeeOxford Chemicals,286 NLRB 187 (1987) (Member Cra-craft, concurring).298 NLRB No. 65 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvissorGeorge Roundtree, a crane operator for the Em-ployer, had been working on the Dallas job for 2-1/2 months at the time of the hearing. In testimonycredited by the hearing officer, he stated that TomVissor was employed by the Employer as a fieldengineer in charge of layout and blueprint readingon the job in Dallas, Texas. Roundtree had neverseenVissor operate equipment that traditionallywould belong to the operating engineers' craft.Neal Haynes, president and business manager ofthe Petitioner, testified that before filing the peti-tion, he spoke with Rick McKinney, the Employ-er's director of labor relations, about entering intoa new contract, and McKinney stated that therewere only two operating engineers employed bythe Employer in Dallas County at that time.John W. Dixon, the Employer's vice president,testified thatVissor had operated dirt equipmentoccasionally in the early stages of the constructionproject, but he could not specifically identify theequipment Vissor had operated or for how long aperiod he had operated it. He testified that hecould state what days Vissor, Williams, Pepper, orGoodjoint worked, but not how many days theyoperated construction equipment. He further testi-fied that when he was putting theExcelsior) °listtogether he asked his job superintendents andproject managers in Dallas County to supply listsof equipment operators covering the last 2 years.They included anyone who had operated a conven-tional crane, tower crane, bobcat, dirt equipment,backhoe, frontend loader, or forklift. Dixon testi-fied that Vissor, Pepper,Williams, and Goodjointhad all operated these types of equipment for 30days in the last year, or for 45 days in the last 2years, some of which were within the last year.Dixon stated that all four of the employees in ques-tion had operated some of the equipment but hecould not specify how many days each man hadoperated which type of machine. Finally, Dixontestified that the Employer's records, which he didnot have at the hearing, probably would not showthat either.Although it appears that Vissor operated some"dirt equipment" at an early stage of the Dallasconstruction project, the evidence concerning thetype of equipment used and the times he operatedthe equipment is not sufficiently specific to estab-lish that Vissor "regularly" operated such equip-ment. Hence, the evidence supports the Petitioner'scontention that on the eligibility date Vissor wasemployed in the nonunit position of field engineerand had not performed sufficient unit work to givehim a substantial interest in the unit's wages andworking conditions to qualify him as a dual func-tion employee underBerea Publishing.Pursuant toEastern Rock,as a nonunit employee on that date,Vissor was not an eligible voter notwithstandinghis past performance of some unit work. Accord-ingly,the challenge to Vissor's ballot is sus-tained.11PepperRoundtree testified that Pepper was the foremanof the laborers on the Dallas job. He had given thelaborers and Roundtree instructions, and he keptthe time of the laborers and Roundtree. Roundtreebelieved that Pepper could recommend the hiringand firing of employees, and he observed Pepperscold an employee for poor work performance.Roundtree conceded that Pepper ran constructionequipment, but testified that this work consumedonly 5 to 10 percent of Pepper's worktime, andthat when Roundtree started on the job and Pepperwas operating dirt equipment, he was doing so be-cause laborers had yet to report to the jobsite. TheEmployer's vice president, John W. Dixon, testi-fied that Pepper had worked on various projectsand that it was common for him to operate con-struction equipment.Notwithstanding Dixon's credited testimony con-cerning Pepper's operation of construction equip-ment, however, the only details of Pepper's dutieswere supplied by Roundtree. Those details do notestablish that Pepper regularly engaged in this unitwork within the meaning ofBerea Publishing.Thevery small portion of Pepper's time devoted to theoperation of construction equipment (5 to 10 per-cent), the lack of evidence to show that Pepperregularly engaged in unit work, and particularlythe indication that Pepper's operation of suchequipment was largely confined to periods whenthere were no laborers on the job, leads to the con-clusion that on the eligibility date Pepper was en-gaged full time in the work of a construction laborforeman. As a nonunit employee on that date, hewas not eligible to vote, regardless of whether hisperformance of unit work in the past met theDanielConstructionrequirements.EasternRockProducts,supra.Accordingly, the challenge to hisballot is sustained.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for International Union of Op-i i As we have sustained the challenge to Vissor's ballot, we find it un-10 Excelsior Underwear,156 NLRB 1236 (1966).necessary to reach theissueof whether Vissor is a technical employee. MANHATTAN CONSTRUCTION CO.503erating Engineers,Local 714, AFL-CIO andthat itAll construction equipment operating engi-is the exclusive collective-bargaining representativeneers in Dallas County; excluding all otherof the employees in the following appropriate unit:employees, office clerical employees, guardsand supervisors as defined in the Act.